 Case: 20-10424-BAH Doc #: 87 Filed: 12/29/20 Desc: Main Document              Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NEW HAMPSHIRE

************************************
In Re:                               *            Chapter 7
                                    *             Case No. 20-10424-BAH
       Theresa Pearson              *
                                    *
             Debtor(s)              *
*************************************

                  NOTICE OF CHANGE OF ADDRESS FOR DEBTOR

       NOW COMES Theresa Pearson, Debtor, by and through her attorneys Notinger, Law,
PLLC in the above-captioned matter and gives Notice that the Debtor Theresa Pearson=s address
has changed:

FROM:                                     TO:

Theresa Pearson                           Theresa Pearson
848 Rollins Road                          1029 US Route 3, Unit 3A
Hopkinton, NH 03229-2661                  Campton, NH 03223

       The Debtor requests that the Court update the docket accordingly with the Debotr=s new
address.

                                          Respectfully Submitted,
                                          Theresa Pearson, Debtor
                                          By Her Attorneys

Dated: December 29, 2020                  /s/ Steven M. Notinger
                                          Steven M. Notinger, Esq., BNH 03229
                                          NOTINGER LAW, PLLC
                                          PO Box 7010
                                          Nashua, NH 03060-7010
                                          (603) 888-0803
                                          steve@notingerlaw.com




                                             1
 Case: 20-10424-BAH Doc #: 87 Filed: 12/29/20 Desc: Main Document                 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Steven M. Notinger, do hereby certify that I have, this day, forwarded a copy of the
foregoing to the following parties by CM/ECF or first class mail, postage prepaid, as indicated:

20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Brad C. Davis on behalf of Defendant Katherine Drisko
brad@davishuntlaw.com

Olga L. Gordon
ogordon@murthalaw.com, MA40@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@m
urthalaw.com

Olga L. Gordon on behalf of Trustee Olga L. Gordon
ogordon@murthalaw.com, jbabula@murthalaw.com;lmulvehill@murthalaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Debtor's Attorney Notinger Law, PLLC
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com


Dated: December 29, 2020                           /s/ Steven M. Notinger
                                                   Steven M. Notinger, Esq., BNH 03229




                                               2
